As filed with Securities and Exchange Commission on January 26, 2012 SEC File No.:333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under the Securities Act of 1933 PSM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 90-0332127 State or other jurisdiction of incorporation or organization I.R.S. Employer I.D. No. 1112 N. Main Street, Roswell, NM (Address of Principal Executive Offices) (Zip Code) 2012 Stock Incentive Plan (Full titles of the plan) Ron Hanna, President PSM Holdings, Inc. 1112 N. Main Street Roswell, NM88201 (Name and address of agent for service) Telephone number, including area code, of agent for service:(575) 624-4170 Copies to: Ronald N. Vance Attorney at Law 1656 Reunion Avenue Suite 250 South Jordan, UT84095 Telephone (801) 446-8802 FAX (801) 446-8803 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer[] Accelerated Filer[] Non-Accelerated Filer[]
